Case 3:20-cv-02190-DMS-DEB Document 13-18 Filed 02/15/21 PageID.529 Page 1 of 5




  1   Raymond M. DiGuiseppe
      The DiGuiseppe Law Firm, P.C.
  2
      4320 Southport-Supply Road, Suite 300
  3   Southport, NC 28461
  4   Tel.: 910-713-8804
      Email: law.rmd@gmail.com
  5
  6   Michael P. Sousa
      Law Offices of Michael P. Sousa, APC
  7   3232 Governor Dr., Suite A
  8   San Diego, CA 92122
      Tel.: 858-453-6122
  9
      Email: msousa@msousalaw.com
 10
 11   Attorneys for Plaintiffs

 12
                               UNITED STATES DISTRICT COURT
 13
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 14
      LANA RAE RENNA, an individual;                         Case No. 3:20-cv-02190-DMS-DEB
 15   DANIELLE JAYMES, an individual;
 16   HANNAH SPOUSTA, an individual;                         DECLARATION OF PLAINTIFF
      LAURA SCHWARTZ, an individual;                         JOHN KLIER IN SUPPORT OF
 17
      MICHAEL SCHWARTZ, an individual;                       PLAINTIFFS’ OPPOSITION TO
 18   ROBERT MACOMBER, an individual;                        DEFENDANTS’ MOTION TO
 19   CLINT FREEMAN, an individual;                          DISMISS
      RICHARD BAILEY, an individual;
 20   JOHN KLIER, an individual; JUSTIN                      Date/Time: To Be Set By Court
 21   SMITH, an individual; JOHN                             Time:        13A
      PHILLIPS, an individual; PWGG, L.P., a                 Judge:       Hon. Dana M. Sabraw
 22   California Limited Partnership;                        Trial Date: None set
 23   CHERYL PRINCE, an individual;                          Action Filed: 11/10/2020
      DARIN PRINCE, an individual; NORTH
 24   COUNTY SHOOTING CENTER, INC.,
 25   a California Corporation; RYAN
      PETERSON, an individual;
 26
      GUNFIGHTER TACTICAL, LLC, a
 27   California Limited Liability Company,
 28   FIREARMS POLICY COALITION,
                                            1
      DECLARATION OF PLAINTIFF JOHN KLIER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-18 Filed 02/15/21 PageID.530 Page 2 of 5




  1   INC.; SAN DIEGO COUNTY GUN
      OWNERS PAC; CITIZENS
  2
      COMMITTEE FOR THE RIGHT TO
  3   KEEP AND BEAR ARMS; and
  4   SECOND AMENDMENT
      FOUNDATION,
  5
  6                          Plaintiffs,
             vs.
  7
  8   XAVIER BECERRA, in his official
      capacity as Attorney General of
  9   California; and LUIS LOPEZ, in his
 10   official capacity as Director of the
      Department of Justice Bureau of
 11   Firearms,
 12                           Defendants.
 13
 14
 15   I, JOHN KLIER, declare as follows:
 16          1.      I am an adult resident of the County of San Diego, California, and am
 17
      a named Plaintiff in the above matter. I have personal knowledge of the facts stated
 18
 19   herein, and if called as a witness, I could competently testify to these facts.
 20
             2.      This declaration is executed in support of Plaintiffs’ Opposition to
 21
 22   Defendants’ Motion to Dismiss.
 23          3.     I am not prohibited under state or federal law from possessing,
 24
      receiving, owning, or purchasing a firearm.
 25
 26
 27
 28
                                                         2
      DECLARATION OF PLAINTIFF JOHN KLIER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-18 Filed 02/15/21 PageID.531 Page 3 of 5




  1          4.     I am a veteran of the Navy, having been disabled and honorably
  2
      discharged after serving in Iraq as a “Seabee” member of the United States Naval
  3
  4   Construction Battalions.

  5          5.     I am a trained and respected firearms instructor who owns and operates
  6
      Active Shooter Defense School (“ASDS”), which “employs the best instructors in
  7
  8   the industry,” with “former [Navy] SEALs, Rangers, engineers, SWAT officers,
  9
      combative instructors and current top performing competitive shooters on staff to
 10
 11   ensure students master each technique being taught.” ASDS’s “mission is to

 12   provide the most up to date tactical weapons training available to the public, law
 13
      enforcement and military.” See “Meet our Team” on ASDS’s website at
 14
 15   https://asdschool.com/asds-instructors.
 16          6.     I am a member and supporter of Plaintiffs FIREARMS POLICY
 17
      COALITION, SAN DIEGO COUNTY GUN OWNERS PAC, CITIZENS
 18
 19   COMMITTEE FOR THE RIGHT TO KEEP AND BEAR ARMS, and SECOND
 20
      AMENDMENT FOUNDATION.
 21
 22          7.      But for California’s Handgun Ban and Defendants’ active
 23   enforcement thereof, I would purchase for self-defense and other lawful purposes a
 24
      Glock 19 Gen5, a handgun which is in common use for self-defense and other
 25
 26   lawful purposes, widely sold and possessed outside of California.
 27
 28
                                                         3
      DECLARATION OF PLAINTIFF JOHN KLIER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-18 Filed 02/15/21 PageID.532 Page 4 of 5




  1          8.      The Glock 19 Gen5 has had many technological advancements from
  2
      the Glock 19 Gen3 (which remains grandfathered on Defendants’ Roster). The
  3
  4   ergonomics are better, the sight and grip on the gun is better, it is lighter and fires

  5   faster than the Glock 19 Gen 3. This translates to an overall safer gun. I shoot
  6
      more in a few months than the average American does in their lifetime. The Glock
  7
  8   Gen3 on Defendants’ Roster wears out very easily and is an overall subpar
  9
      handgun. When the Glock Gen3 wears out from shooting, I am not able to repair
 10
 11   or refurbish the gun because the parts I am able to purchase only fit the newer

 12   models, like the Glock 19 Gen5. Therefore, I end up having to throw away many
 13
      guns that are on Defendants’ Roster and it is a waste of materials and money. I
 14
 15   would not have to throw the Glock 19 Gen5 away from shooting so much because
 16   it is a better-quality gun, lasts longer, and I would be able to purchase new parts to
 17
      keep it from wearing out.
 18
 19          9.      Because the handgun that I seek to purchase for lawful purposes is
 20
      currently excluded from Defendants’ Roster of purportedly “not unsafe” handguns,
 21
 22   California’s Handgun Ban bars me from purchasing and taking possession of such
 23   handguns from a licensed retailer, who are likewise prohibited from selling them to
 24
      me on pain of criminal sanction.
 25
 26          10.     I have no other lawful method of purchasing this handgun in
 27
      California.
 28
                                                         4
      DECLARATION OF PLAINTIFF JOHN KLIER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
Case 3:20-cv-02190-DMS-DEB Document 13-18 Filed 02/15/21 PageID.533 Page 5 of 5




  1
  2
             I declare under penalty of perjury that the foregoing is true and correct.
  3                            02/13/2021

  4          Executed on _________________.

  5
  6                                                  ____________________________
                                                     JOHN KLIER
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                         5
      DECLARATION OF PLAINTIFF JOHN KLIER IN SUPPORT OF PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS
                                                                            (CASE NO.: 3:20-CV-02190-DMS-DEB)
